 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
     RUSH GROUP INC., an Alberta                        No. C19-691 RSM
11   corporation; RGIC INVESTMENTS CORP.,
     an Alberta corporation; and RANDALL                JOINT STIPULATION TO REMAND
12   RUSH,                                              AND ORDER

13                          Plaintiffs,

14           v.

15   HTP, INC., f/k/a HYTECH POWER, INC.
     f/k/a DEEC, INC. a Washington
16   Corporation; HENRY DEAN, an individual;
     EVAN JOHNSON, an individual; and
17   PHILLIP JENNINGS, an individual,

18                          Defendants.

19

20                                              STIPULATION
21          Plaintiffs Rush Group Inc., RGIC Investments Corp., and Randall Rash, and Defendants
22   HTP Inc., Henry Dean, Evan Johnson, and Phillip Jennings (the “Parties”), through their
23   undersigned counsel, hereby stipulate to remand this matter to the Superior Court of the State of
24   Washington in and for King County. On May 8, 2019, Defendants filed a Notice of Removal of
25   Action under 28 U.S.C. §1441(b). Because “the Defendants are citizens of the state of
26   Washington,” removal to federal court is barred under 28 U.S.C. §1441(b)(2). Per 28 U.S.C.

      STIPULATION AND ORDER - 1                                       DLA Piper LLP (US)
                                                                   701 Fifth Avenue, Suite 6900
                                                          Seattle, WA 98104-7029 | Tel: 206.839.4800
 1   §1441(b)(2), “[a] civil action otherwise removable solely on the basis of the jurisdiction under

 2   section 1332(a) of this title may not be removed if any of the parties in interest properly joined

 3   and served as defendants is a citizen of the State in which such action is brought.” Pursuant to

 4   paragraph five of the notice of removal, “Defendant HTP, Inc. was at time of filing, and still is,

 5   a citizen of the State of Washington. Defendant Henry Dean is a citizen of the State of

 6   Washington. Defendant Evan Johnson is a citizen of the State of Washington. Defendant Phillip

 7   Jennings is a citizen of the State of Washington.” Notice of Removal, ECF No. 1 at ¶ 5. Thus,

 8   removal is barred under 28 U.S.C. §1441(b)(2).

 9            Accordingly, the parties hereby stipulate to remand this matter to the Superior Court of

10   the State of Washington in and for King County, and present a proposed order for the Court

11   below.

12

13            The parties so stipulate this 14th day of May, 2019.

14
     s/ Andrew R. Escobar                               s/ Robert J. Cadranell
15   Andrew R. Escobar, WSBA No. 42793                  Robert J. Cadranell, WSBA No. 41773
     Joseph Davison, WSBA No. 51264                     Dennis J. McGlothin, WSBA No. 28177
16   DLA PIPER LLP (US)                                 WESTERN WASHINGTON
     701 Fifth Avenue, Suite 6900                           LAW GROUP, PLLC
17   Seattle, Washington 98104-7029                     7500 212th Street SW, Suite 207
     Tel:     206.839.4800                              Edmonds, Washington 98026
18   Fax:     206.839.4801                              Tel: 425.728.7296
     E-mail: andrew.escobar@dlapiper.com                Fax: 425.955.5300
19   E-mail: joseph.davison@dlapiper.com                E-mail: robert@westwalaw.com
                                                        E-mail: dennis@westwalaw.com
20
     Attorneys for Plaintiffs                           Attorneys for Defendants
21

22

23

24

25

26

      STIPULATION AND ORDER - 2                                        DLA Piper LLP (US)
                                                                    701 Fifth Avenue, Suite 6900
                                                           Seattle, WA 98104-7029 | Tel: 206.839.4800
 1                                              ORDER

 2          On May 8, 2019, Defendants filed a Notice of Removal of Action under 28 U.S.C.

 3   §1441(b). Because “the Defendants are citizens of the state of Washington,” removal to federal

 4   court is barred under 28 U.S.C. §1441(b)(2). The parties submitted a Stipulation and [Proposed]

 5   Order on May 13, 2019 to remand the case back to the Superior Court of the State of Washington

 6   in and for King County. The Court, having reviewed the stipulation of the parties and finding

 7   just cause, hereby ORDERS that the stipulation to remand to state court is GRANTED. The

 8   Clerk of Court shall immediately REMAND this matter to the Superior Court of the State of

 9   Washington for King County, each party to bear its own costs and fees associated with the

10   removal and remand of this action.

11          Dated this 16th day of May 2019.

12

13                                               A
                                                 RICARDO S. MARTINEZ
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15

16   Presented by:

17

18   s/ Andrew R. Escobar                            s/ Robert J. Cadranell
     Andrew R. Escobar, WSBA No. 42793               Robert J. Cadranell, WSBA No. 41773
19   Joseph Davison, WSBA No. 51264                  Dennis J. McGlothin, WSBA No. 28177
     DLA PIPER LLP (US)                              WESTERN WASHINGTON
20   701 Fifth Avenue, Suite 6900                        LAW GROUP, PLLC
     Seattle, Washington 98104-7029                  7500 212th Street SW, Suite 207
21   Tel:     206.839.4800                           Edmonds, Washington 98026
     Fax:     206.839.4801                           Tel: 425.728.7296
22   E-mail: andrew.escobar@dlapiper.com             Fax: 425.955.5300
     E-mail: joseph.davison@dlapiper.com             E-mail: robert@westwalaw.com
23                                                   E-mail: dennis@westwalaw.com

24   Attorneys for Plaintiffs                        Attorneys for Defendants

25

26

      STIPULATION AND ORDER - 3                                      DLA Piper LLP (US)
                                                                  701 Fifth Avenue, Suite 6900
                                                         Seattle, WA 98104-7029 | Tel: 206.839.4800
